Citation Nr: 0823752	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Lyme disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied entitlement to service connection for 
Lyme disease.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in August 2007.  A transcript of 
this hearing is associated with the claims folder. 

The Board also notes that in June 2008, additional evidence 
was received at the Board and was associated with the claims 
folder without waiver of the RO's initial review of this 
evidence.  The evidence consists of a statement by the 
veteran in which the veteran described how he was infected 
with Lyme disease in service.  This evidence is duplicative 
of the evidence that is already of record and was considered 
by the RO.  Therefore, the Board finds that the solicitation 
of a waiver and/or remand for the RO's initial consideration 
of this evidence is not required.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The probative medical evidence establishes that the veteran 
did not have Lyme disease in service and the veteran does not 
have current chronic residuals of Lyme disease. 


CONCLUSION OF LAW

Lyme disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current Lyme 
disease and the second question is whether there is evidence 
of in-service incurrence of Lyme disease.  The Board 
concludes that the probative evidence of record establishes 
that the veteran did not incur Lyme disease in service in 
1962 and the veteran does not have current chronic residuals 
of Lyme disease.  

The veteran has submitted lay and medical evidence in support 
of his contentions that he currently has Lyme disease that 
was incurred in service in 1962.  The veteran asserts that 
while on basic training at Fort Chafee, Arkansas, in 1962, he 
was in the field and he received several tick bites.  He 
stated that when he got to Fort Gordon, Georgia, he became 
ill.  The veteran reported that he had a severe headache, his 
muscles hurt, his neck was stiff, he had a sore throat, and 
he was exhausted.  The veteran indicated that he spent 10 
days in the hospital and received a shot of antibiotics every 
three to four hours.  The veteran stated that since then, he 
had severe headaches and flu-like symptoms several times a 
year.  The veteran argues that he was infected with Lyme 
disease when he was bit by ticks in service.  See the 
veteran's statements dated in November 2004 and June 2006 and 
the veteran's testimony at the hearing before the Board in 
August 2007.  There is no evidence in the service treatment 
records of a diagnosis of Lyme disease.     

Review of the record shows that private treatment records and 
medical statements by Dr. C.C. indicate that the veteran has 
a diagnosis of Lyme disease.  In an August 2004 statement, 
Dr. C.C. stated that borreliosis (Lyme disease) was diagnosed 
and a lab test confirmed the clinical diagnosis in July 2003 
with a positive Western blot.  

The veteran himself has theorized that the Lyme disease is 
directly related to the tick bites in service.  The veteran's 
own implied assertions that he has Lyme disease that was 
incurred in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran, 
as a layperson, is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise.  While the Board is sympathetic to the veteran's 
assertions that he incurred Lyme disease in service, he is 
not qualified to render a medical diagnosis or a medical 
opinion regarding the origin of a disability or the date of 
onset, and his statements cannot serve as competent medical 
evidence of the existence of or the etiology of this 
disability.  

The veteran has submitted medical opinions and treatise 
material in support of his claim.  In an August 2004 
statement, Dr. C.C. stated that the veteran received a 
diagnosis of borreliosis (Lyme disease) and this diagnosis 
was confirmed by a positive Western Blot lab test in July 
2003.  Dr. C.C. stated that the veteran had had clinical 
symptoms for many years and it was Dr. C.C.'s opinion that 
the veteran has suffered with borreliosis for that whole 
time.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board does not question Dr. C.C.'s skill or expertise as 
a physician.  However, the Board finds that this medical 
opinion has limited probative value.  In the August 2004 
statement, Dr. C.C. does not actually relate the Lyme disease 
and symptoms to the veteran's period of service.  Dr. C.C. 
only indicates that the veteran had the clinical symptoms for 
many years; Dr. C.C. does not actually indicate that the 
veteran had clinical symptoms in service.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

The veteran also submitted a second medical opinion by Dr. 
C.C. dated in June 2006.  In this June 2006 statement, Dr. 
C.C. stated that the veteran was his patient and the veteran 
had a diagnosis of borreliosis (Lyme disease) or masters 
disease.  Dr. C.C. stated that the veteran became sick while 
on active duty after being bit by about thirty ticks.  Dr. 
C.C. stated that it was his opinion that the veteran 
contracted Lyme disease in 1962 in the Army.  

The Board finds the June 2006 opinion by Dr. C.C. to have 
limited probative value.  Again, there is no indication that 
Dr. C.C. reviewed the veteran's claims folder including the 
service treatment records before rendering the medical 
opinion.  Dr. C.C. does not address or discuss the veteran's 
diagnoses of streptococcal pharyngitis, pneumonia, or 
gonococcal urethritis in service or whether these infections 
caused symptoms in service.  Also, Dr. C.C. did not address 
the lack of medical evidence showing that the veteran has 
late manifestations of Lyme disease.  As will be discussed in 
detail below, the probative evidence of records establishes 
that the veteran does not have any late manifestations of 
Lyme disease.  Dr. C.C. opines that the veteran incurred Lyme 
disease in 1962 but does not provide reasons and bases for 
this conclusion.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Accordingly, the Board finds the 
opinion by Dr. C.C. to have limited probative value. 

The veteran submitted the following articles and treatise 
information in support of his claim: an article entitled "US 
Government Admits Lyme Disease is a Bioweapon;" "What are 
the Symptoms of Lyme Disease?" from the lyme.org website; 
articles about recently proposed Lyme disease legislation; a 
Lyme Disease Risk Assessment by the US Army for 1983 to 1996; 
information about Lyme Disease case reports to the CDC from 
1990 to 2001 from the CDC.gov website; and handouts about the 
antibiotic response rates for treating Lyme Disease and the 
Borreliosis (Lyme) Western Blot tests by Dr. C.C.  

The Court has indicated that medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999)

In the present case, the articles submitted by the veteran do 
not establish that the veteran currently has chronic 
residuals of Lyme disease or that he incurred Lyme disease in 
service.  The articles and information do not address the 
specific facts of the veteran's case.  The articles only 
provide generic information about Lyme disease.  The article 
"What are the Symptoms of Lyme Disease?" does indicate that 
early symptoms of Lyme disease include flu-like symptoms, 
headache, stiff neck, fever, muscle aches, and fatigue.  
However, the article further notes that general symptoms 
alone do not indicate Lyme disease.  The information 
regarding the Army's Risk Assessment for Lyme Disease and the 
information of Lyme disease cases reported to the CDC are of 
questionable relevancy since this information pertains to the 
early 1990's, almost thirty years after the veteran's period 
of service.  The Board finds that the treatise information 
and articles are insufficient evidence of service incurrence 
and do not establish current existence of Lyme disease.  

The medical evidence that preponderates against the claim 
consists of a November 2005 VA examination report and the 
February 2008 VA medical opinion by Dr. M.C., an infection 
control expert at a VA medical center.  The Board finds that 
this medical evidence establishes that the veteran does not 
have current chronic residuals of Lyme disease and there is 
no evidence that the veteran incurred Lyme disease in service 
in 1962.  

In the November 2005 VA examination report, the VA examiner 
stated that he reviewed the veteran's claim folder and 
examined the veteran.  The VA examiner specifically noted 
that he reviewed the private doctor statements, lay 
statements, medical literature, and other records in the 
claims folder.  The examiner considered the veteran's lay 
testimony that he sustained tick bites in service in 1962 and 
became ill with symptoms of muscles aches, headache, fever, 
shortness of breath, and sore throat.  The examiner noted 
that the veteran had a diagnosis of streptococcal pharyngitis 
and pneumonia in service, he was hospitalized for 10 days, 
and was treated with antibiotics.  The examiner noted that 
the veteran reported that since then, he would have recurrent 
flu-like symptoms with headaches, muscle aches, and fever; 
the veteran reported that he had many tests done and they 
were negative.  The examiner indicated that the veteran 
reported having these symptoms on and off for the next 20 
years, and he would go on antibiotics, and the symptoms would 
improve.  The examiner noted that the veteran had a Western 
blot test for Lyme disease in 2003 and it was positive.  The 
examiner indicated that there was no evidence of carditis or 
a history of arthritis in the knees or other large joints or 
any neurological manifestations that would be due to Lyme 
disease.  

The examiner found that the veteran did not have any of the 
late manifestations of Lyme disease such as carditis, 
arthritis, or neurological involvement.  The examiner stated 
that he found no evidence of active Lyme disease at the time 
of the examination and he believed that the positive Western 
blot test was non-specific.  The VA examiner further stated 
that he did not believe that the illness the veteran had in 
service in 1962 was Lyme disease.  The examiner noted that 
the episodes of pharyngitis and pneumonia in service in 1962 
was streptococcal in the throat and it was suspected that the 
veteran's pneumonia was streptococcal also.  The examiner 
also indicated that the veteran did not have the typical rash 
of erythema migrans that is often seen in the early stages if 
Lyme disease.  The November 2005 Lyme total test (IgM) was 
negative.      

The Board finds that the VA medical opinion dated in November 
2005 to have great evidentiary weight.  The VA examiner 
reviewed the claims folder and the veteran's entire medical 
history and he examined the veteran before rendering a 
medical opinion.  Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
examiner stated that bases for his opinion that the Lyme 
disease was not incurred in service, specifically that the 
veteran's illness in service was caused by streptococcal, 
there was no evidence of erythma migrans in service, and 
there was no evidence of currently active Lyme disease or 
late manifestations due to Lyme disease such as carditis, 
arthritis, or neurological involvement.   

Also of record is a February 2008 opinion by Dr. M.C., of the 
Division of Infectious Diseases, at a VA medical center.  Dr. 
M.C. was asked to render a medical opinion as to whether the 
veteran had chronic residuals of Lyme disease and if so, 
whether it was at least as likely as not that the Lyme 
disease was contracted in service in 1962.  Dr. M.C. 
indicated that he had reviewed the veteran's service 
treatment records, the subsequent symptomatology, the 
laboratory determinations by Dr. C.C. and VA, and the 
treatise materials.  Dr. M.C. concluded that the veteran does 
not have chronic residuals of Lyme disease.  The basis of 
this conclusion was the absence of symptoms suggestive of 
Lyme disease as documented in the veteran's records from 1962 
to 1964, a negative IgG ELISA for Lyme test, and the absence 
of post Lyme disease syndrome.  Dr. M.C. also indicated that 
with low pretest probability in this clinical setting, the 
Western blot test was likely false.  

Dr. M.C. described the symptoms of early and late 
manifestations of Lyme disease.  Dr. M.C. stated that this 
complex infection [Lyme disease] has a number of objective 
manifestations including a characteristic skin lesion called 
erythema migrans, the most common presentation of early Lyme 
disease, certain neurologic and cardiac manifestations, and 
pauciarticular arthritis, the most common presentation of the 
late Lyme disease, all of which usually respond well to 
conventional antibiotic therapy.  Dr. M.C. stated:

"Despite resolution of the objective 
manifestations of infection after antibiotic 
treatment, a minority of patients have fatigue, 
musculoskeletal pain, difficulties with 
concentration or short-term memory, or all of these 
symptoms.  If the symptoms last longer than 6 
months, it is called "post Lyme disease syndrome" 
which would be the symptom complex described by the 
patient if he were to have contracted Lyme disease 
in 1962."  

Dr. M.C. described how Lyme disease was diagnosed.  He 
stated: 

"The diagnosis of Lyme disease is dependent on 
history of exposure in an endemic area, suggestive 
symptoms, and positive serologic testing.  The only 
exception to positive serology is the early 
characteristic skin rash when the diagnosis of Lyme 
disease is made clinically as antibody testing is 
usually negative.  In all other situations, 
diagnosis requires a positive antibody testing at a 
minimum and sometimes PCR testing from involved 
joint or CSF."  

Dr. M.C. reviewed the veteran's service treatment records and 
did not find any induction of late manifestations of Lyme 
disease.  Dr. M.C. noted that the veteran's representative 
was correct in stating that Lyme disease was unknown in 1962 
and was first recognized around 1977.  Dr. M.C. stated that 
the natural history of the disease as is known at present has 
not changed over the years and can be applied to the veteran.  
On review of the veteran's service treatment records, Dr. 
M.C. noted that the veteran was evaluated on multiple 
occasions for varied complaints from 6th October 1962 to 29th 
October 1964, and at no time were any cardiac, joint or 
neurological symptoms or abnormal examination consistent with 
second stage manifestations were documented which would be 
the appropriate time frame for those symptoms if the veteran 
were to have contracted the Lyme disease.  Dr. M.C. stated 
that in fact, alternative laboratory confirmed a diagnosis 
consistent with the veteran's symptoms; namely beta hemolytic 
streptococcal infection and gonococcal urethritis were 
documented.  It was noted that the veteran received 
tetracycline around the 10th of October 1962 for urethritis 
and subsequently Penicillin when the gonococcal urethritis 
was diagnosed.  Dr. M.C. indicated that the only joint and 
bone involvement was a fracture of the navicular bone which 
was after a fall and treated with a cast on November 4, 1963.  

Dr. M.C. stated that the second part of the diagnosis of Lyme 
disease is the serologic diagnosis.  Dr. M.C. reviewed the 
serologic findings.  He stated: 

Two serologic tests are available for review.  IgG 
antibody is the relevant test for late infection.  
Lymetotal done at Labcorp on November 7, 2005 was 
negative.  IgG antibody Western blot done at IGeneX 
lab in California on July 30, 2003 was reported 
positive.  Why the discordant results?  The 
antibody response to B. burgdorferi is done by 
enzyme-linked immunosorbent assay (ELISA) if 
positive to be followed by Western blotting and 
result interpreted according to the criteria of the 
Centers for Disease Control and Prevention and the 
Association of State and Territorial Public Health 
Laboratory Directors.  Dr. C.C.'s opinion that a 
sequential testing is not required and only Western 
blot should be done is his individual opinion and 
would not be the recommended, FDA approved or 
current standard of testing.  If ELISA testing is 
negative, no further testing is required.  The 
reason a screening test with ELISA or IFA is done 
is because it is a very sensitive assay and detects 
not only patients with Lyme disease but can also be 
falsely positive with other diseases therefore 
requiring a confirmatory Western blot.  The 
sensitivity and specificity of a test depends on 
its pretest probability and the prevalence of the 
disease.  In late disease, ELISA and Western blot 
have been shown to have similar sensitivity.  Major 
limitations of Western blot include the visual 
scoring and subjective interpretation of band 
intensity that may lead to false-positive readings.  
In addition, there is a lack of standardization of 
the antigen source and preparations used.  ELISA 
has the advantage of ease of testing, objective 
numerical value and automation; therefore its 
usefulness as a screening test.  Lyme serology can 
be positive for 10 to 20 years, even with receipt 
of appropriate antibiotics.  If truly positive in 
2003, should have been positive in 2005.  Serology 
can also be positive in asymptomatic individuals 
who have resided or traveled to endemic areas for 
Lyme disease and therefore needs suggestive 
symptoms to determine if the current problem is 
actually related to Lyme disease.

Dr. M.C. stated that he was unable to comment on Dr. C.C.'s 
research as it has not been published in any peer-reviewed 
medical journal nor are the details of actual study other 
than his conclusions enclosed in his testimony.  Dr. M.C. 
concluded that in the absence of symptoms suggestive of Lyme 
disease as documented in the veteran's records from 1962 to 
1964 and negative IgG ELISA for Lyme, the veteran does not 
have chronic residuals of Lyme disease.  Dr. M.C. concluded 
that with low pretest probability in this clinical setting, 
the Western blot was likely false positive.   

The Board finds the February 2008 VA medical opinion to be 
highly probative.  Dr. M.C. is an expert in infectious 
diseases and has the skill and expertise to render a medical 
opinion as to whether there is clinical evidence of Lyme 
disease in service or whether the veteran currently has 
chronic residuals of Lyme disease.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  The medical opinion was based upon a thorough 
historical review of the claims folder and consideration of 
the evidence of record.  Dr. M.C. provided sound reasons for 
the opinion reached, based upon the veteran's documented 
medical history and reference to diagnostic medical tests as 
well as the prior medical records.  

Thus, the Board finds that the more probative evidence of 
record establishes that the veteran does not have current 
residuals of Lyme disease.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board finds no proof of current Lyme disease.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

As noted above, the veteran asserts that he has had symptoms 
of Lyme disease since service.  The Board has considered 
these statements.  Even if the Board concedes that the 
veteran had continuity of symptoms since service, the 
veteran's claim still fails based upon the lack of current 
chronic residuals of Lyme disease and the absence of Lyme 
disease symptoms in service.  As discussed above, the 
probative evidence of record establishes that the veteran 
does not have current chronic residuals of Lyme disease and 
his symptoms in service were attributed to the diagnoses of 
beta hemolytic streptococcal infection and gonococcal 
urethritis.  For these reasons, the Board finds that service 
connection for Lyme disease is not warranted on the basis of 
continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that Lyme disease was 
incurred during service or is related to an in-service injury 
or trauma.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for Lyme disease is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in June 
2005, before the initial original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in November 
2005 to determine the nature and etiology of the Lyme 
disease.  An expert opinion was obtained by VA in February 
2008.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for Lyme disease is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


